I cannot concur in the opinion prepared for the Court by Mr. Justice Whitfield.
As I construe the Statute, Sec. 13 of Chapter 20970, Acts of 1941, it does not apply to refunding bonds the issue of which was authorized prior to the effective date of the Act, viz: June 14, 1941.
It appears by its terms that it can only apply to refunding issues the proceedings for which are commenced after the effective date of the Act. This is true because the Act provides "Any proposed plan for refunding type of outstanding and legally incurred school indebtedness not covered by Sec. 1086 shall be submitted to the State Superintendent for approval under regulations of the State Board." There was no statutory requirement that the plan of refunding be submitted to the State Superintendent when the plan of refunding here under consideration was adopted and promulgated by the issuing authority.
The plan and procedure adopted by the issuing authority was legal and sufficient at the time of adopting the same.
The record shows that pursuant to the plan lawfully adopted the defendant John Nuveen  Company in good faith expended large sums of money relying *Page 185 
upon the legality of the procedure adopted and entered into then valid contracts in regard to the purchase and sale of the said bonds. To hold the issue invalid under the terms of a subsequently enacted legislative Act would be to violate Section 1 of the Declaration of Rights in our Constitution in that it would impair the obligation of contract.
The record shows that to proceed under the lawfully adopted plan of refunding will result in a material saving to the tax payers, which will be lost if the issuing authority is bound by the provisions of Chapter 20970, supra.
I think the injunctive decree should be reversed.